In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00133-CR



              HUBERT KINDLE, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 50600-A




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION

           A Gregg County jury found Hubert Kindle guilty of aggravated assault with a deadly

weapon1 and unlawful possession of a firearm by a felon.2 Based on enhancements for prior

felony convictions, the trial court sentenced Kindle in accordance with the jury’s

recommendation of fifty-five years’ imprisonment for the aggravated assault and twenty years’

imprisonment for the unlawful possession.

           Here, Kindle appeals from his conviction for unlawful possession of a firearm by a

felon.3 The issue raised in this case is identical to that addressed in our opinion issued this day in

Kindle v. State, cause number 06-21-00132-CR, and for the reasons stated therein, we likewise

affirm the judgment in this case.




                                                                Josh R. Morriss, III
                                                                Chief Justice

Date Submitted:             June 27, 2022
Date Decided:               July 1, 2022

Do Not Publish




1
    TEX. PENAL CODE ANN. §§ 22.01(a)(1), 22.02(a)(2) (Supp.).
2
    TEX. PENAL CODE ANN. § 46.04(a) (Supp.).
3
Kindle appeals from his conviction for aggravated assault with a deadly weapon in our cause number 06-21-00132-
CR.
                                                         2